PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Based on an incident of domestic violence on December 28, 2011, involving his wife and witnessed by his minor children, Respondent pled guilty to domestic battery, a class A misdemeanor. He was placed on probation for one year. The parties cite the following facts in mitigation: (1) Respondent has no disciplinary history; (2) Respondent self-reported his arrest and conviction and was cooperative with the Commission; (3) Respondent voluntarily contacted the Indiana Judges and Lawyers Assistance Program after his arrest, entered into a monitoring agreement, and is fully compliant with it; (4) Respondent successfully completed his criminal probation; and (5) Respondent demonstrated his remorse by apologizing to his wife and by his eager participation in rehabilitative assistance.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on the lawyer’s trustworthiness or fitness as a lawyer.
Discipline: The parties propose the appropriate discipline is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent’s misconduct.
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
The Clerk is directed to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur.